UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7273


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WARREN KUZON, a/k/a James Brown, a/k/a Shortman,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (2:00-cr-00765-PMD-1)


Submitted:    February 26, 2009             Decided:   March 5, 2009


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warren Kuzon, Appellant Pro Se.       Peter Thomas        Phillips,
Assistant United States Attorney, Charleston, South       Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Warren      Kuzon     appeals        the   district     court’s       orders

granting his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2)     (2006),        and   summarily        denying     his     motion     for

reconsideration.         Kuzon    asserts        on    appeal    that    the   district

court    erred   in   declining       to    sentence      him    below   the   amended

Guidelines range for crack cocaine sentences, contending that a

lower sentence would be permitted by Gall v. United States, 128

S. Ct. 586 (2007), Kimbrough v. United States, 128 S. Ct. 558

(2007),    and   United    States      v.       Booker,    543    U.S.   220    (2005).

However, this argument is foreclosed by this court’s decision in

United States v. Dunphy, 551 F.3d 247, 257 (4th Cir. 2009).

Moreover, the district court did not abuse its discretion in

imposing a sentence at the high end of the amended Guidelines

range.    See United States v. Goines, 357 F.3d 469, 478 (4th Cir.

2004).    Accordingly, we affirm the orders of the district court.

We   dispense    with    oral    argument        because    the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                            2